Citation Nr: 9921275	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  96-20 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an apportioned share of the veteran's Department 
of Veterans Affairs (VA) disability pension benefits, on behalf 
of his child.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

L. Helinski, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1970 to 
December 1970, and from January 1972 to February 1972.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a January 1996 Special Apportionment 
Decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma, which denied the benefit 
sought on appeal.

The appellant is the mother of the two children, on whose behalf 
she initiated this appeal.   See 38 C.F.R. § 3.57(a).  The Board 
notes that during the pendency of this appeal, effective February 
1997, one child, born in June 1978, was removed from the appeal 
as she was over eighteen, and no longer attending school.  
Nevertheless, the Board will still include both children in this 
appeal, as the claim was initiated in November 1995.


REMAND

A claim for an apportionment is a "contested claim" and is 
subject to special procedural regulations.  Under 38 C.F.R. § 
19.100 (1998), all interested parties will be specifically 
notified of the action taken by the agency of original 
jurisdiction in a simultaneously contested claim and of the right 
and time limit for initiating an appeal, as well as hearing and 
representation rights.  Under 38 C.F.R. § 19.101 (1998), upon the 
filing of a Notice of Disagreement in a simultaneously contested 
claim, all interested parties will be furnished with a copy of 
the Statement of the Case.  Pursuant to 38 C.F.R. § 19.102 
(1998), when a Substantive Appeal is filed in a simultaneously 
contested claim, the content of the Substantive Appeal will be 
furnished to the other contesting parties to the extent that it 
contains information which could directly affect the payment of 
potential payment of the benefit which is the subject of the 
contested claim.  See 38 U.S.C.A. § 7105A (West 1991).  

The Board's review of the record shows that both the appellant 
and the veteran were notified by VA letter dated in March 1996 
that the appellant's claim for an apportioned share of the 
veteran's VA compensation benefits had been denied, as set forth 
in a January 1996 Special Apportionment Decision.  The Board 
notes further, that in March 1996, both parties were provided a 
copy of the Statement of Case (SOC). 

In April 1996, the appellant submitted a VA Form 9, Substantive 
Appeal to the BVA.  However, there is no indication that the 
veteran was given notice of the content of the appellant's 
Substantive Appeal.  See 38 C.F.R. § 19.102.  Furthermore, in 
September 1998, the RO issued a SSOC to the appellant, but there 
is no indication that the veteran was sent a copy of that SSOC.  

Therefore, in order to ensure that all due process requirements 
are met, and to give the parties every consideration with respect 
to the present appeal, it is the Board's opinion that further 
development of the case is necessary.  Accordingly, this case is 
REMANDED for the following action:

1.  The RO should review the claims file 
and ensure that all contested claims 
procedures have been followed.  In 
particular, the veteran should be furnished 
notice of the content of the appellant's 
Substantive Appeal, and a copy of the 
September 1998 Supplemental Statement of 
the Case.  Further, the veteran should be 
provided the appropriate period of time to 
respond thereto.

2.  The RO should ensure that the file is 
clearly documented to reflect that the 
veteran was forwarded the above information 
to his most recent address of record.  If 
such information is returned to the RO as 
undeliverable, then the file should clearly 
reflect such, including specifics as to 
what information was sent, and what 
information was returned as undeliverable.

3.  After completion of the above 
development, if any additional evidence was 
associated with the veteran's claims file 
that was not previously considered by the 
RO, then the RO should readjudicate the 
case based on any such evidence.  If the 
determination remains adverse to the 
appellant, then both the appellant and the 
veteran should be provided with a 
supplemental statement of the case, and be 
afforded the appropriate time in which to 
respond.  The RO should ensure that all due 
process requirements for contested claims 
are followed.  If there was no additional 
evidence pertinent to this appeal 
associated with the veteran's claims file 
since it was first certified to the Board 
in June 1999, exclusive of any notice 
letters sent to the parties, then this case 
should be forwarded directly to the Board 
for appellate review.  

The purpose of this REMAND is to accord all parties due process 
of law.  The Board does not intimate any opinion as to the merits 
of this case, either favorable or unfavorable, at this time.  The 
parties are free to submit any additional evidence in connection 
with the current appeal.  No action is required of the appellant 
and the veteran until further notification.  





		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is in 
the nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (1998).


